                Exhibit 10.1 


Addendum No. 1 to
Enterprise Kdb+ Software OEM License Agreement
        This Addendum No. 1 to Enterprise Kdb+ Software OEM License Agreement
(“Addendum No. 1”) is entered into as of 20 August 2019 by and between Kx
Systems, Inc., 45 Broadway, Floor 20, New York, NY 10006 (“Kx”) and Appian
Corporation, 1875 Explorer Street, 4th Floor, Reston, Virginia 20190 (“Appian”).
1.SCOPE OF HOSTING ADDENDUM
Kx and Appian previously entered into the Enterprise Kdb+ Software OEM License
Agreement, effective June 15, 2016 (“License Agreement”), which grants Appian
the right to install the Licensed Software on the hard disk or other permanent
storage media of Appian Computers and Customer Computers for purposes of Appian
Employees and Contractors developing and testing Appian Applications.
This Addendum No. 1 varies section 6 (Licensed Software Maintenance), in order
to extend the period during which Kx will provide Maintenance Services to
Appian.
2.DEFINITIONS
The terms defined in this Addendum No. 1 shall have the meanings stated.
Otherwise, all capitalized terms used herein shall have the meanings stated in
the License Agreement and any addenda thereto.
3.VARIATION OF SECTION 6
3.1  Section 6.1 of the License Agreement shall be deleted in its entirety and
replaced with the following:
6.1 “Maintenance Services” are the services described in this section 6. Kx will
continue to provide Maintenance Services for the Kdb Software through December
31, 2025. Kx will provide Maintenance Services for the Kdb+ Software subject to
section 6.7 below. Kx will provide Maintenance Services to Appian, but not to
Appian Customers. Maintenance Services for the Kdb+ Software are provided for
the most recent Update for so long as it is the most recent Update and then for
one year after release of the next Update.
3.2 Section 6.7 of the License Agreement shall be deleted in its entirety and
replaced with the following:
        6.7 Term and Termination of Maintenance Services. Kx may terminate
Maintenance Services for the then current version and all prior versions of the
Kdb+ Software at the earlier of (a) December 31, 2030, or (b) at such time as Kx
generally stops supporting the Kdb+ Software for all of its customers.
4.CONFLICTING TERMS; ENTIRE AGREEMENT
Except as amended by this Addendum No. 1, the License Agreement and any prior
addenda to the License Agreement remain in full force and effect and are hereby
affirmed. In the event of any inconsistency or conflict between the terms of
this Addendum No. 1 and the terms of the License Agreement or prior addenda,
this Addendum No. 1 shall govern. The
RCF13243 10/31/16     -1-

--------------------------------------------------------------------------------





License Agreement, any prior addenda and this Addendum No. 1 set forth the
entire agreement between the parties with respect to their subject matter.



Kx Systems, Inc.Appian CorporationBy:/s/ Adrian TonerBy:/s/ Mark
LynchName:Adrian TonerName:Mark LynchTitle:Authorised SignatoryTitle:Chief
Financial OfficerDate:August 28, 2019Date:August 22, 2019





RCF13243 10/31/16     -2-